This is an application for a writ of habeas corpus based on the ground that the prisoner has been committed by a magistrate for trial on the charge of embezzling certain bonds, without a showing of probable cause. The application is accompanied by a transcript of the testimony taken before the committing magistrate. An examination of this transcript satisfies us that it discloses probable cause for holding for trial on the theory that after the debt was fully paid the prisoner without lawful right retained the bonds and converted the same to his own use by pledging the same for his own obligation.
The application for a writ is denied.
  All the Justices concurred. *Page 605